Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Status of Claims
Note: The amendment of June 14th 2022 has been considered.
Claims 3-5, 11-22 and 25-30 are cancelled.
Claims 1, 2, 6-10, 23, 24, 31, 33, 36 and 37 are pending and examined in the current application.
Claims 1, 2, 6-10, 23, 24, 33 and 36 are allowable.
Any rejections not recited below have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 6-10, 23-24, 31, 33, 36 and 37 are allowable for the following reason:
The closest prior art, Forgacs et al. (US 2010/0041134 A1) discloses a plurality of multicellular bodies that are arranged in a pattern and are allowed to fuse to form a cultured living tissue where the cells are non-human muscle cells, such as skeletal, smooth and cardio myocytes, endothelial cells and fibroblasts (see Forgacs abstract; paragraphs 6, 7, 58-60 and 88). Forgacs also discloses that the multicellular bodies are coherent to one another and are stacked such that there is direct contact between bodies to promote fusion (see Forgacs abstract; paragraph 7, 60) and that the multicellular bodies are aligned with one another (see Forgacs figures 7 and 7a; paragraph 44).
Vein (US 6,835,390 B1) discloses a non-human tissue comestible engineered layered meat product (see Vein abstract; from column 3, line 51 to column 4, line 5). While Van Eelen et al. (US 2006/0029922 A1) discloses staking/contacting/combining layers of cultured animal muscle cells to attain comestible engineered meat product and of adjusting the number of layers of cultured muscle cells to attain desired product thickness and volume (see Van Eelen abstract; paragraphs 15, 16, 18, 80, 82, and 121), Forgacs discloses the multicellular bodies shall be arranged where the cells are kept within 250µm from the exterior surface in order to prevent cell necrosis (see Forgacs paragraph 68). Accordingly, modifying Forgacs and stacking more than about 50, or between 20 and 80 planar layers, each layer having a thickness of about 100 µm to about 1000µm, as recited in independent claims 1, 23 and 24, provides a multicellular tissue that is thicker than 250µm where cell necrosis occurs. Therefore, modifying Forgacs and stacking the layers to the levels recited in claims 1, 23 and 24, renders Forgacs unsatisfactory for its intended purpose of providing a cultured living tissue.

Claim Rejections - 35 USC § 103
Applicant’s arguments, see “Remarks”, filed on June 14th 2022, with respect to the rejection of claims 1, 2, 6-10, 23, 24, 33 and 36 under 35 USC §103 have been fully considered and are persuasive.  The rejection of claims 1, 2, 6-10, 23, 24, 33 and 36 under 35 USC §103 has been withdrawn.
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 31 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Forgacs in view of Vein (US 6,835,390 B1).

Regarding claims 31 and 37: Forgacs discloses of a plurality of multicellular bodies that are arranged in a pattern and are allowed to fuse to from a cultured tissue where the cells are non-human muscle cells, such as skeletal, smooth and cardio myocytes, endothelial cells and fibroblasts (see Forgacs abstract; paragraphs 6, 7, 58-60 and 88). Forgacs also discloses that the multicellular bodies are coherent to one another and are stacked such that there is direct contact between bodies to promote fusion (see Forgacs abstract; paragraph 7, 60) and that the multicellular bodies are aligned with one another (see Forgacs figures 7 and 7a; paragraph 44). Vein discloses of a non-human tissue comestible engineered layered meat product comprising mostly muscle cells with added fat cells in order to provide a product that is tastier (see Vein abstract; from column 3, line 51 to column 4, line 5). Therefore, it would have been obvious to a skilled artisan to have further modified Forgacs and to have incorporated adipocytes (i.e., fat cells) in the nonhuman muscle cells culture in order to attain a comestible engineered meat product that is tastier, and thus arrive at the claimed limitations.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed on June 14th 2022, with respect to the rejection of claims 1, 2, 6-10, 23, 24, 33 and 36 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 2, 6-10, 23, 24, 33 and 36 under 35 USC §103 has been withdrawn.

As to Applicant’s argument on pages 5-6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because modifying the fat free composition in Van Eelen with the added fat-to-taste in Vein, renders Van Eelen unsatisfactory for its intended purpose of providing a fat free product, it is respectfully submitted that claims 31 and 37 are rejected under 35 USC §103 over Forgacs in view of Vein (see discussion above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792